                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

 JOSHUA HOWARD,

                               Plaintiff,
       v.                                                Case No. 18-cv-1830-pp

 LINDA ALSUM-O’DONOVAN,
 WILLIAM J. BAUER, SCOTT COOPER,
 BRIAN FOSTER, WARDEN MICHAEL MEISNER,
 ANTHONY MELI, WILLIAM J. POLLARD,
 DONALD STRAHOTA, MICHAEL THURMER,
 and JEREMY WESTRA,

                               Defendants.


      ORDER SCREENING AMENDED COMPLAINT (DKT. NO. 12) AND
         DISMISSING CASE FOR FAILURE TO STATE A CLAIM


       Plaintiff Joshua Howard, an inmate at Green Bay Correctional

Institution who is representing himself, filed a complaint alleging that the

defendants violated his civil rights under 42 U.S.C. §1983 when they

repeatedly failed to provide him medication for his depression, anxiety and

insomnia. Dkt. No. 1. The court screened the complaint and concluded that the

plaintiff had not provided the court with enough information to determine he

had alleged that the named defendants’ failure to change the medication

distribution policy amount to deliberate indifference. Dkt. No. 9 at 8. The court

gave the plaintiff a deadline of August 14, 2020 by which to amend the

complaint to make more specific allegations. Id. at 10. The plaintiff moved for

an extension of time, dkt. no. 10, which the court granted, extending the

deadline to August 28, 2020, dkt. no. 11. The court received the amended
                                            1


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 1 of 16 Document 13
complaint on August 24, 2020. Dkt. No. 12.

I.    Federal Screening Standard

      Under the Prison Litigation Reform Act (PLRA), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege
                                          2


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 2 of 16 Document 13
that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court liberally construes complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

II.   Allegations in the Amended Complaint

      The amended complaint names ten defendants: Linda Alsum, William

Bauer, Scott Cooper, Brian Foster, Michael Meisner, Anthony Meli, William

Pollard, Donald Strahota, Michael Thurmer and Jeremy Westra. Dkt. No. 12 at

§A.

      The complaint alleges that since 2004, the plaintiff has been prescribed

medication to treat depression, anxiety, and insomnia. Dkt. No. 12 at ¶(B)(2).

He asserts that he has missed thousands of doses of medication “due to the

Defendants’ continued practice of having correctional officers dispense

controlled medication, maintain the logs and order refills.” Id. The plaintiff

alleges that from 2004 through 2017, at “WCI,” which the court infers is

Waupun Correctional Institution,1 the policy of having correctional officers




1The Wisconsin Department of Corrections inmate locator web site indicates
that between July 2002 and October 13, 2017, the plaintiff was in custody at
Waupun Correctional Institution. https://appsdoc.wi.gov/lop/detail.do.
                                         3


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 3 of 16 Document 13
distribute medications, maintain medication records and issue refill slips

caused the plaintiff to go without medication 324 times and miss 4284 doses.

Id. at ¶¶(B)(1-3). He says that over the years, the “hundreds of separate

instances of abrupt unavailability of medication has caused the plaintiff to

experience insomnia, migraine headaches, severe nausea, and a complete

disruption of his well-being and mental health in addition to an exacerbation of

his underlying symptoms of depression, insomnia and anxiety.” Id. at ¶(B)(4).

      The plaintiff asserts that DAI [Department of Adult Institutions] Policy

500.08.11 “allows for correctional staff to dispense controlled medication to

inmates and requires that they receive pre-service training in medication

delivery and annual refresher course.” Id. at ¶(B)(5). According to the plaintiff,

in the early 2000s, the Wisconsin Department of Corrections came under

intense scrutiny for their handling of medication distribution. Id. at ¶(B)(21).

He says that the DOC conducted a self-assessment in 2006 and determined “it

was ‘committed to developing a long-term, viable alternative to the practice of

correctional officers distributing medications’ and acknowledged that risk

management was an ongoing concern due to officers’ lack of clinical training.”

Id. at ¶(B)(24). The plaintiff alleges that “Defendants” were aware of this

scrutiny and self-assessment. Id. at ¶(B)(25). The plaintiff also alleges that

“[u]pon information and belief, Defendants were aware” of a 2006 class action

where the court granted an injunction (in 2009) “which required all controlled

medication at Taycheedah Correctional Institution to be distributed by trained

medical personnel to remedy the serious risks associated with officer
                                         4


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 4 of 16 Document 13
administered medications.” Id. at ¶¶(B)(26-28). The plaintiff asserts that

despite these findings and court rulings, “Defendants continued the practice [of

officer distributed medication] fully aware of the problems because the only

remedy was to use nursing staff which would cost more.” Id. at ¶(B)(29).

      The complaint describes the basic process of medication distribution at

WCI. It says that during medication delivery, “correctional officers assigned to

the post of range officer are given baskets containing the medication cards for

their range and a binder containing the relevant inmates’ medication

administration record where each dosage is documented on a DOC-3026 for

the month after which it is placed in the inmates’ permanent medical file.” Id.

at ¶(B)(6). The third-shift sergeant goes through the medication cards and

submits refill slips to the health services unit for those cards that indicate

there is less than a week’s supply left. Id. at ¶(B)(7). An officer is responsible for

filling out the medical log (the DOC-3026), and “the officer must fill in the

applicable box with either his initials, denoting that the medication was

delivered, an ‘R’ indicating that the medication had been refused or a ‘U’

indicating that the medication was unavailable.” Id. at ¶(B)(8). “There are not

supposed to be any boxes left blank.” Id. When an inmate is to receive a

medication, and the officer does not have it on his distribution cart, “the officer

is supposed to confirm with the sergeant that the medication is not on the unit

and if that’s the case, the officer should contact HSU so the medication can be

brought to the unit. Id. at ¶(B)(9). The plaintiff alleges that during the more

than twelve years that he was prescribed medication at WCI, “this step was
                                          5


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 5 of 16 Document 13
never taken by correctional staff.” Id.

       The plaintiff asserts that he was locked in his cell when medication was

delivered. Id. at ¶(B)(10). He alleges that he “was often told by the officer doing

med pass that his medication was ‘out’ and that they would check in the

sergeant’s cage and if it was there, he or she would return.” Id. The plaintiff

states that “inevitably” the officer did not return and the plaintiff went without

his medication. Id. The plaintiff alleges that on his charts from 2004 through

2015, where the officers were supposed to indicate whether he received his

medicine, there were 2,459 boxes (the boxes where officers were supposed to

document that medication was given, refused or unavailable) that were not

filled in by staff. Id. at ¶(B)(13).

       The plaintiff alleges that every time he filed an inmate complaint, the

Inmate Complaint Examiner would contact the HSU manager, and the HSU

manager would review the “relevant month’s DOC-3026” to determine what the

plaintiff’s medical chart showed. Id. at ¶(B)(11). The Inmate Complaint

Examiner would determine “that a refill slip had not been timely filled out by

the third-shift, or more often, HSU would respond that based on when the last

card of medication was sent, the plaintiff should be ‘out’ as was often evidenced

by the fact that the medication would be available in the following days without

a refill card having been sent.” Id. Whenever the Inmate Complaint Examiner

affirmed the plaintiff’s complaint, he or she would send the complaint “to the

Defendants who supervised the officers, cell halls and the medication process,

so that they could follow up with third shift and/or remind the officers of the
                                          6


         Case 2:18-cv-01830-PP Filed 12/14/20 Page 6 of 16 Document 13
proper procedures when the medication is not on their cart.” Id. at ¶(B)(12).

The plaintiff states “[u]pn information and belief, the Defendants failed to take

any corrective action either because they did not take the delivery of

medication to be a serious responsibility of correctional staff or they did not

believe that any amount of follow-up would solve the inherent problems that

came with using officers in this capacity.” Id.

      The plaintiff also alleges that he does not think the amount of training

the officers receive is adequate. Id. at ¶(B)(16). He states that “pre-service

training is approximately (280) hours long and covers several areas. Of that a

total of (6) hours is relegated to an overview of the Health Service Unit and a

portion of the (6) hours is spent on medication delivery and side effects.” Id. at

¶(B)(15). He asserts that “[p]art of the pre-service training includes a Field

Training Officer Module and checklist to document the officer’s training in

medication delivery.” Id. at ¶(B)(17). The plaintiff says that he believes these

forms are not in “the institution training file for each officer” because “the Field

Training Officer failed to properly train the recruit and fill out the form.” Id.

The plaintiff notes that prior to 2014, “upon information and belief,” there was

no annual training for medication distribution, and that after 2013, the annual

training consisted of a slide show that should take thirty minutes to review and

absorb; he alleges that “correctional staff who bother to take it simply speed-

click through the course finishing it in a fraction of the allotted time.” Id. at

¶¶(B)(18-19). The plaintiff alleges that the fact that an officer either didn’t take

the training or “speed-clicked through it” is documented in the officer’s training
                                          7


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 7 of 16 Document 13
records “which are readily available to Defendants yet no corrective action was

taken to ensure that the officers take this part of their duty seriously and

sincerely take in the follow up training.” Id. at ¶(B)(20).

      The plaintiff asserts that he filed nearly 100 medication-related

complaints “and as a result the defendants were all contacted at various times

so that they could remedy the problem.” Id. at ¶(B)(30). Specifically, he states

that “the Defendants were aware of the constitutionally-infirm medication

system and not having the will to stop using unqualified and ill-trained

correctional officers, they simply ignored the plaintiff’s repeated requests for

help.” Id.

      The plaintiff asserts that defendant Meisner, as Deputy Warden, “was

contacted . . . as a result of the plaintiff’s 25th medication-related complaint.”

Id. at ¶(B)(31). Defendant Thurmer, as Warden, “was informed . . . as a result

of the plaintiff’s 22nd medication-related complaint.” Id. at ¶(B)(32). Defendant

Strahota “was formally apprised of the plaintiff’s situation at least (8) times via

the ICRS [Inmate Complaint Review System],” six times as Security Director

and twice as Deputy Warden; the plaintiff cites complaint nos. 3, 4, 15, 21, 22,

25, 22 and 42 . Id. at ¶(B)(33). The plaintiff asserts that defendant Pollard, as

Warden, “was formally contacted at least twice in 2012 . . . as a result of

complaint numbers 33 and 42.” Id. at ¶(B)(34). He asserts that defendant

Cooper, as Deputy Warden, “was contacted . . . at least (3) times between 2014

and 2016 as a result of complaint numbers 61, 62 and 76.” Id. at ¶(B)(35).

Defendant Foster, as Warden, “was formally apprised of the medication
                                          8


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 8 of 16 Document 13
problem at least (8) times from 2015 to 2017 as a result of complaint numbers

61, 66, 69, 75, 76, 81, 84 and 85.” Id. at ¶(B)(36). Defendant Westra “was

contacted at least (4) times between 2016 and 2017 as a result of complaint

numbers 76, 84, 86 and 87,” id. at ¶(B)(37), and defendant Bauer, as Security

Captain, “was contacted . . . in 2011, 2012 and 2017 as a result of complaint

numbers 32, 35 and 89,” id. at ¶(B)(38). As defendant Meli rose through the

ranks at WCI (from Security Captain to Security Director), the plaintiff’s

complaints “followed” him; the plaintiff says Meli “was contacted” thirteen

times through complaint numbers 32, 33, 42, 52, 57, 58, 61, 62, 74, 77, 78,

80, and 85). Id. at ¶(B)(39). Finally, defendant Alsum, who was the “BHS

Regional Nursing Coordinator,” “was formally contacted at least (18) times

between 2010 and 2017 as a result of complaint numbers 28, 33, 35, 43, 45,

46, 48-52, 54, 56, 64-66, 78 and 82.” Id. at ¶(B)(40). The plaintiff alleges that

“[e]ach time the Defendants were sent a copy of an affirmed complaint they

failed to take any steps to transfer the medication-related duties to medical

staff even though they were aware that this was the only known solution.” Id.

at ¶(B)(41).

      The plaintiff also alleges that in 2015, defendant Meli “sought to have the

plaintiff transferred to WSPF [presumably the Wisconsin Secure Program

Facility in Boscobel, WI] so that he would no longer be ringing the alarm

concerning the deficient medication process at WCI.” Id. at ¶(B)(42). The

plaintiff asserts that the Department of Justice blocked the transfer. Id. The

plaintiff alleges that “[t]owards 2016-2017,” Inmate Complaint Examiner
                                         9


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 9 of 16 Document 13
Muenchow (not a named defendant) “began assigning fault to the plaintiff for

either filing his complaint after the outages occurred or for not putting refills in

himself when he noticed his med card getting low.” Id. at ¶(B)(43). The plaintiff

asserts that in 2017, “the Defendants finally attempted to solve the problem by

taking the onus off of the correctional officer and involving the cell hall

sergeants” and had inmates line up outside the sergeants’ cage to get

medication. Id. at ¶(B)(44). The plaintiff states that while “theoretically the new

procedure should have resolved most of the issues, he still missed 441 doses of

medication in 2017 and filed eight complaints. Id. at ¶(B)(45).

       The plaintiff was transferred to Green Bay Correctional Institution in

November 2017, and says that “in the almost three year he has been there,

when nursing staff were responsible for dispensing the medication he has only

missed one dose.” Id. at ¶(B)(47). It is the plaintiff’s belief that shortly after he

left WCI, the institution went back to having officers dispense medication. Id. at

¶(B)(48).

       The plaintiff seeks declaratory relief and nominal, compensatory and

punitive damages. Id. at §D.

III.   Analysis

       As the court indicated in its order screening the original complaint, to

state a claim under the Eighth Amendment, “a plaintiff must allege that prison

officials were deliberately indifferent to a substantial risk of serious harm to

inmate health or safety.” Dkt. No. 9 at 6, citing Farmer v. Brennan, 511 U.S.

825, 834 (1994). Prison officials act with deliberate indifference when they
                                          10


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 10 of 16 Document 13
know of a substantial risk of serious harm and either act or fail to act in

disregard of that risk. Roe v. Elyea, 631, F.3d 843, 857 (7th Cir. 2011). As the

court found in that first screening order, the plaintiff’s mental health needs,

migraines, and severe nausea allegedly caused by medication withdrawal

constitute a serious medical need. Dkt. No. 9 at 6-7.

      The question is whether the plaintiff has alleged sufficient facts to

sustain a claim that the defendants, all of whom are supervisors at WCI and/or

with the Wisconsin Department of Corrections, were deliberately indifferent to

the plaintiff’s medical needs. Because all the defendants are supervisors,

“deliberate indifference may be found where an official knows about

unconstitutional conduct and facilitates, approves, condones, or ‘turn[s] a

blind eye’ to it.” Perez, 792 F.3d at 781 (quoting Vance v. Peters, 97 F.3d 987,

992-93 (7th Cir. 1996)). The plaintiff alleges that all the defendants knew that

he was missing doses because of inmate grievances he filed over a twelve-year

span. Dkt No. 12 at ¶¶(B)(31-40). “An inmate’s correspondence to a prison

administrator may thus establish a basis for personal liability under §1983

where that correspondence provides sufficient knowledge of a constitutional

deprivation.” Perez, 792 F.3d at 782.

      In screening the original complaint, the court found that the plaintiff’s

complaint implied that various correctional officers over the years “erred in

dispensing medication, maintaining the logs, and/or ordering refills;” implied

that had HSU staff instead of correctional officers been dispensing medication,

the errors would not have occurred; and implied that “in his nearly 100-
                                        11


       Case 2:18-cv-01830-PP Filed 12/14/20 Page 11 of 16 Document 13
medication related complaints, the plaintiff notified each defendant that the

correctional officers caused each abrupt unavailability and that changing the

policy so that correctional officers did not perform these duties would fix the

problem.” Dkt. No. 9 at 7-8. The court found these implications too tenuous to

state a claim and allowed the plaintiff to amend the complaint. Id. The court

told the plaintiff that the amended complaint should provide the answers to the

following questions:

      [W]hich officers have been responsible for dispensing his
      medications? How frequently? How often do particular officers
      neglect to give him medications? What are the medications he does
      not receive? What does he do when he doesn’t receive required
      medication—does he tell the dispensing officer? What makes him
      believe the officers are not well-trained? How does he know the
      officers maintain the medication logs? How has he notified the
      defendants of this issue—has he used the prison complaint system?
      How many complaints has he filed and when?

Id.

      The amended complaint answers some of these questions. It details

WCI’s basic process for dispensing medication and explains how correctional

officers in general failed to follow that process. Dkt. No. 12 at ¶¶(B)(6-9). The

plaintiff says that the amended complaint does not identify which officers failed

to follow the process because he felt it “did not matter which officer was

dispensing meds as every few weeks the officer dispensing meds on each shift

would vary depending on where the plaintiff was housed and rotation of the

officer’s schedules.” Id. at ¶(B)(3).

      The amended complaint also provides insight into why the plaintiff

believes that HSU staff, rather than correctional officers, should be distributing
                                        12


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 12 of 16 Document 13
medication, pointing to the Taycheedah class action and his own experience at

Green Bay Correctional Institution. Id. at ¶¶(B)(26-28), (47). He alleges that he

has missed only one dose at Green Bay. Id. at ¶47.

      But the amended complaint does not reveal the contents of each

“medication-related” inmate complaint. The plaintiff does not explain whether

he was complaining about specific missed doses or a series of missed doses;

whether the complaints described his withdrawal symptoms and the pain he

was in; whether he explained that his missed doses and subsequent symptoms

were the result of corrections officers, rather than HSU personnel, being

responsible for distributing medication. Under Perez, liability hinges on

whether the prison administrators were notified of a constitutional deprivation,

so these details are important. The Perez court found that the prison

administrators could be held liable because they “each obtained actual

knowledge of Perez’s objectively serious medical condition and inadequate

medical care through Perez’s coherent and highly detailed grievances and other

correspondences.” Perez, 792 F.3d at 782.

      The court can’t tell from the amended complaint whether the

defendants—all prison administrators—knew about a constitutional

deprivation. The most pertinent information the plaintiff provides is that he

believes he missed over 4,200 doses and complained about it nearly 100 times,

but he did not complain about it to each defendant nearly 100 times. At most,

each defendant had some role in reviewing one or more complaints from the

plaintiff over several years. Without knowing what those complaints said, and
                                       13


       Case 2:18-cv-01830-PP Filed 12/14/20 Page 13 of 16 Document 13
whether each one was cumulative (identifying how many times total the

plaintiff had missed medication doses and what symptoms he’d suffered as a

result), there is no way to determine whether any defendant had reason to

know that the plaintiff was missing medication as frequently and routinely as

he alleges.

      And while “a plaintiff does not need to show that the official intended

harm or believed that harm would occur . . . showing mere negligence is not

enough. . . . Even objective recklessness—failing to act in the face of an

unjustifiably high risk that is so obvious that it should be known—is

insufficient to make out a claim.” Petties v. Carter, 836 F.3d 772, 728 (7th Cir.

2016). The plaintiff does not suggest that the defendants’ failure to address

their inferiors’ consistent failures to follow procedure rises to a level beyond

objective recklessness. The plaintiff’s allegations also suggest that staff at

WCI—specifically the inmate complaint examiners—would take measures to

address his concerns over the years, including increasing training, talking with

officers who may have failed to follow procedure and ultimately changing the

procedure. While the plaintiff may not have gotten the relief he wanted as

quickly as he wanted, his allegations suggest that he did get some relief.

      In support of his claim that the defendants ignored his complaints, the

plaintiff alleges that the defendants would not take corrective action because

they did not take the issue seriously and didn’t want to implement a costly

alternative. Dkt. No. 12 at ¶(B)(12). This appears to be speculation; the plaintiff

does not assert specific facts to support these allegations (such as a supervisor
                                         14


       Case 2:18-cv-01830-PP Filed 12/14/20 Page 14 of 16 Document 13
telling him that having HSU nurses dispense medication would cost too much,

or a supervisor telling him to stop making such a big deal about missing a dose

now and then). While district courts are entitled to construe complaints filed by

unrepresented parties liberally, the complaint’s allegations “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555

(citation omitted). The plaintiff’s allegations speculate on the state of mind of

the defendants; they are not supported with facts that would allow the court to

“assume their veracity and then determine whether they plausibly give rise to

an entitlement to relief.” Id.

      Because the plaintiff failed to allege that the defendants knew about a

constitutional deprivation and ignored it, he has not stated a claim upon which

relief can be granted. The court must dismiss the case.

IV.   Conclusion

      The court ORDERS that this case is DISMISSED under 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) because the amended complaint fails to

state a claim. The clerk will enter judgment accordingly.

      The Clerk of Court will document that the plaintiff has incurred a “strike”

under 28 U.S.C. §1915(g).

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect
                                         15


        Case 2:18-cv-01830-PP Filed 12/14/20 Page 15 of 16 Document 13
for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

       Dated in Milwaukee, Wisconsin this 14th day of December, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        16


       Case 2:18-cv-01830-PP Filed 12/14/20 Page 16 of 16 Document 13
